NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


WILLIAM DAVID FITTS and NANCY B.        )
FITTS,                                  )
                                        )
             Appellants,                )
                                        )
v.                                      )           Case No. 2D18-538
                                        )
BILL FURST, as Sarasota County Property )
Appraiser, and LEON M. BIEGALSKI, as )
Executive Director of the Department of )
Revenue,                                )
                                        )
             Appellees.                 )
                                        )

Opinion filed September 13, 2019.

Appeal from the Circuit Court for Sarasota
County; Frederick P. Mercurio, Judge.

David A. Wallace and Amanda R. Kison of
Bentley & Bruning, P.A., Sarasota, for
Appellants.

Jason A. Lessinger, J. Geoffrey Pflugner,
Anthony Manganiello, III, and Mark C.
Dungan of Icard, Merrill, Cullis, Timm,
Furen & Ginsburg, P.A., Sarasota, for
Appellee Bill Furst.

Ashley Moody, Attorney General, and
Robert P. Elson, Senior Assistant Attorney
General, Tallahassee, for Appellee Leon M.
Biegalski.
BLACK, Judge.

              William and Nancy Fitts filed a lawsuit against the Sarasota County

Property Appraiser (Property Appraiser) and the Executive Director of the Florida

Department of Revenue (Director) after the Property Appraiser recorded a tax lien on

their home pursuant to section 196.161(1)(b), Florida Statutes (2016), and revoked their

homestead tax exemption.1 The Fittses brought the suit after the Property Appraiser

determined that for approximately five years the Fittses had been benefitting from a

homestead tax exemption on their Sarasota County home while simultaneously

receiving the benefit of a tax exemption in Ohio based upon permanent residency there

in violation of section 196.031(5). The Fittses now appeal the entry of the final

summary judgment in favor of the Property Appraiser and the Director, raising five

issues. We affirm in all respects and write only to address the second issue raised on

appeal concerning the circuit court's interpretation and application of section

196.161(1)(b). For the reasons expressed herein, we conclude that the circuit court did

not err in determining that the Fittses' Sarasota County home is subject to back taxes,

penalties, and interest pursuant to section 196.161(1)(b) despite the Fittses being

permanent residents of Florida who did not intend to receive the benefit of the tax

exemption based upon permanent residency in Ohio.

              Section 196.031(5) provides, in part, that "[a] person who is receiving or

claiming the benefit of an ad valorem tax exemption or a tax credit in another state

where permanent residency is required as a basis for the granting of that ad valorem tax



              1The    Fittses also lost the benefit of the "Save Our Homes" tax cap. See
art. VII, § 4(d)(1), Fla. Const.; § 193.155(8), Fla. Stat. (2016).



                                           -2-
exemption or tax credit is not entitled to the homestead exemption provided by this

section." Although it is undisputed that the Fittses did not intend that their home in Ohio

serve as their permanent residence and that during the time they owned that property

they were permanent residents of Florida receiving a homestead exemption on property

in this state, through a third-party's error they received the benefit of a permanent

residency-based tax exemption on their home in Ohio for several years. The Property

Appraiser became aware that the Fittses were receiving the benefit of tax exemptions in

both Ohio and Florida based on permanent residency following an audit and then sent

the Fittses a notice of his intent to record a tax lien on their home in Sarasota County

pursuant to section 196.161(1)(b). Prior to receiving that notice, the Fittses were

apparently unaware that they had been receiving a tax exemption in Ohio based upon

permanent residency, the credit for which totaled approximately $560 for the five-year

period at issue.2 Because the Fittses received the benefit of a tax exemption in Ohio

based on permanent residency while simultaneously receiving a homestead exemption

in Florida in violation of section 196.031(5), the Property Appraiser determined that the

Fittses were required to pay back taxes, penalties, and interest pursuant to section

196.161(1)(b).3 Relying on these statutes and the undisputed facts, both parties moved




              2The  Fittses have since tendered payment to the county treasurer in Ohio
for the entire sum erroneously credited to them based on the permanent residency
exemption.
              3The Fittses argued before the circuit court, as they do on appeal, that the
tax exemption they received on their Ohio home was not based on permanent residency
as contemplated by Florida law and that they did not "claim" or "receive" the Ohio tax
exemption within the logical meaning of section 196.031(5). As previously stated,
however, we find no merit in these contentions and affirm these issues without
comment.

                                            -3-
for summary judgment. Following a hearing on the motions, the circuit court entered

final summary judgment in favor of the Property Appraiser and the Director.

             Section 196.161, titled "Homestead exemptions; lien imposed on property

of person claiming exemption although not a permanent resident," provides, in part, as

follows:

                      (1)(a) When the estate of any person is being
             probated or administered in another state under an
             allegation that such person was a resident of that state and
             the estate of such person contains real property situate in
             this state upon which homestead exemption has been
             allowed pursuant to s. 196.031 for any year or years within
             10 years immediately prior to the death of the deceased,
             then within 3 years after the death of such person the
             property appraiser of the county where the real property is
             located shall, upon knowledge of such fact, record a notice
             of tax lien against the property among the public records of
             that county, and the property shall be subject to the payment
             of all taxes exempt thereunder, a penalty of 50 percent of the
             unpaid taxes for each year, plus 15 percent interest per year,
             unless the circuit court having jurisdiction over the ancillary
             administration in this state determines that the decedent was
             a permanent resident of this state during the year or years
             an exemption was allowed, whereupon the lien shall not be
             filed or, if filed, shall be canceled of record by the property
             appraiser of the county where the real estate is located.

                      (b) In addition, upon determination by the property
             appraiser that for any year or years within the prior 10 years
             a person who was not entitled to a homestead exemption
             was granted a homestead exemption from ad valorem taxes,
             it shall be the duty of the property appraiser making such
             determination to serve upon the owner a notice of intent to
             record in the public records of the county a notice of tax lien
             against any property owned by that person in the county,
             and such property shall be identified in the notice of tax lien.
             Such property which is situated in this state shall be subject
             to the taxes exempted thereby, plus a penalty of 50 percent
             of the unpaid taxes for each year and 15 percent interest per
             annum. However, if a homestead exemption is improperly
             granted as a result of a clerical mistake or an omission by
             the property appraiser, the person improperly receiving the



                                           -4-
              exemption shall not be assessed penalty and interest.
              Before any such lien may be filed, the owner so notified must
              be given 30 days to pay the taxes, penalties, and interest.

§ 196.161(1)(a)-(b). The Fittses argue on appeal that both the title to section 196.161

and the language of section 196.161(1) reflect the legislature's intent only to impose a

lien on a person's property in the event that the person claiming the homestead

exemption in Florida is not in fact a Florida permanent resident. Thus, the Fittses, as

permanent residents of Florida, should not be subject to the severe sanctions set forth

in section 196.161(1)(b). They further assert that it is inconsistent with the legislature's

intent and illogical to penalize the Fittses for an error made by a third party in Ohio

because the legislature has expressly stated in section 196.161(1)(b) that the penalty

and interest shall not be assessed in the event that a homestead exemption is granted

in this state through an error on the part of a Florida property appraiser. The Fittses

contend that section 196.031(5) dictates the sanction that they should face, if any at

all—the loss of the Florida homestead exemption going forward and nothing more.

              We review an order granting summary judgment de novo. Heine v. Lee

County, 221 So. 3d 1254, 1256 (Fla. 2d DCA 2017). Likewise, we review the circuit

court's interpretation of a statute de novo. Id. As the supreme court has repeatedly

held, "statutory interpretation begins with the plain meaning of the statute." Fla. Birth-

Related Neurological Injury Comp. Ass'n v. Dep't of Admin. Hearings, 29 So. 3d 992,

997 (Fla. 2010) (citing GTC, Inc. v. Edgar, 967 So. 2d 781, 785 (Fla. 2007)). We thus

begin our analysis by examining the plain language of section 196.161(1)(b), which

provides that it applies to "a person who was not entitled to a homestead exemption"

but "was granted a homestead exemption from ad valorem taxes." (Emphasis added.)




                                            -5-
The plain language does not limit section 196.161(1)(b)'s application to those persons

who are not permanent residents of Florida and instead applies to anyone who—for

whatever reason—is not entitled to a homestead exemption. "[W]here the language of

the statute is plain and unambiguous, there is no need for judicial interpretation." State

v. Bradford, 787 So. 2d 811, 817 (Fla. 2001) (quoting T.R. v. State, 677 So. 2d 270, 271

(Fla. 1996)). But as the Fittses contend, "we must give due weight and effect to the title

of the section" as it "is more than an index to what the section is about or has reference

to; it is a direct statement by the legislature of its intent." Aramark Uniform & Career

Apparel, Inc. v. Easton, 894 So. 2d 20, 25 (Fla. 2004) (first citing State v. Webb, 398

So. 2d 820, 825 (Fla. 1981); and then quoting Webb, 398 So. 2d at 825); see also

Fajardo v. State, 805 So. 2d 961, 963 (Fla. 2d DCA 2001) ("We recognize that the title

of a legislative enactment, and, less frequently, the titles within codified statutes may be

helpful in construing an ambiguous statute."). However, the title of a statute is not

determinative. See Dep't of Revenue v. Val-Pak Direct Mktg. Sys., Inc., 862 So. 2d 1, 5

(Fla. 2d DCA 2003) (quoting Bradford, 787 So. 2d at 819). We must also consider the

language of subsection (1)(a) "in order to determine whether it creates an ambiguity not

otherwise apparent on the face of" section 196.161(1)(b). See State v. Peraza, 259 So.

3d 728, 732 (Fla. 2018). "This is true because '[w]here possible, courts must give effect

to all statutory provisions and construe related statutory provisions in harmony with one

another.' " Id. (quoting M.W. v. Davis, 756 So. 2d 90, 101 (Fla. 2000)). The title of

section 196.161 and the language of subsection (1)(a) specifically reference persons

who are or were not permanent residents of this state. So to the extent that the title of

section 196.161 and the language of section 196.161(1)(a) can reasonably be read to




                                            -6-
limit the applicability of subsection (1)(b) to those who are not permanent residents of

Florida making it "susceptible to more than one interpretation," it would be necessary "to

utilize principles of statutory construction to ascertain legislative intent." See State Farm

Mut. Auto. Ins. Co. v. Shands Jacksonville Med. Ctr., Inc., 210 So. 3d 1224, 1228-29

(Fla. 2017); accord Bautista v. State, 863 So. 2d 1180, 1185 (Fla. 2003) ("If the

statutory language is unclear, we apply rules of statutory construction and explore

legislative history to determine legislative intent." (first citing Joshua v. City of

Gainesville, 768 So. 2d 432, 435 (Fla. 2000); and then citing Weber v. Dobbins, 616 So.

2d 956, 958 (Fla. 1993))).

               In Bradford, the supreme court concluded that the legislature did not

intend that fraudulent intent be an element of unlawful insurance solicitation under

section 817.234(8), Florida Statutes (1997), despite the fact that the title of section

817.234 was "False and Fraudulent Insurance Claims." 787 So. 2d at 818-19. In so

holding, the supreme court cogently explained:

               The arrangement and classification of laws for purposes of
               codification in the Florida Statutes is an administrative
               function of the Joint Legislative Management Committee of
               the Florida Legislature. The classification of a law or a part
               of a law in a particular title or chapter of Florida Statutes is
               not determinative on the issue of legislative intent, though it
               may be persuasive in certain circumstances. Where there is
               a question, established principles of statutory construction
               must be utilized.

Id. at 819 (quoting State v. Bussey, 463 So. 2d 1141, 1143 (Fla. 1985)). We must turn,

then, to the well-settled principle of statutory construction that "[t]he legislative use of

different terms in different portions of the same statute is strong evidence that different




                                              -7-
meanings were intended." Id. (quoting State v. Mark Marks, P.A., 698 So. 2d 533, 541

(Fla. 1997)).

                Section 196.161(1)(a), which addresses a tax lien imposed on real

property of an estate, expressly provides that if it is determined "that the decedent was

a permanent resident of this state during the year or years an exemption was allowed, .

. . the lien shall not be filed or, if filed, shall be canceled by the property appraiser." Had

the legislature intended the penalties set forth in section 196.161(1)(b) to apply only to

persons who are not permanent residents of Florida, it surely would have expressed

that intent as it did in subsection (1)(a). See Leisure Resorts, Inc. v. Frank J. Rooney,

Inc., 654 So. 2d 911, 914 (Fla. 1995) ("When the legislature has used a term . . . in one

section of the statute but omits it in another section of the same statute, we will not

imply it where it has been excluded."); cf. Bradford, 787 So. 2d at 819 ("[W]hile intent to

defraud is not mentioned in subsection (8), it is specifically included as an element in

subsections (1), (2), (3), (4), and (7) of section 817.234. Thus, this principle of statutory

construction lends further support to our determination that the [l]egislature intentionally

excluded fraud as an element of subsection (8). It is evident that the [l]egislature knew

how to include intent to defraud as an element, and it could have easily done so with

respect to subsection (8) if it so wished."). Similarly, the legislature expressed its intent

that "if a homestead exemption is improperly granted as a result of a clerical mistake or

an omission by the property appraiser, the person improperly receiving the exemption

shall not be assessed penalty and interest." § 196.161(1)(b). Had it likewise been the

intent of the legislature not to sanction persons improperly granted an exemption based




                                             -8-
on permanent residency in another state due to an error on the part of a third party in

that state, the legislature would have expressed such intent.

              The legislative history of section 196.161 further supports our

determination that the application of subsection (1)(b) is not limited to persons who are

not permanent residents of Florida. Cf. Bradford, 787 So. 2d at 817-18. Section

192.215 was enacted in 1967 and was soon after renumbered to section 196.161. See

ch. 67-134, §§ 1-4, Laws of Fla.; ch. 69-55, §§ 1-2, Laws of Fla. The title of section

196.161—"Homestead exemptions; lien imposed on property of person claiming

exemption although not a permanent resident"—has remained largely unchanged since

the statute's enactment, with the exception that in 1981 the phrase "permanent resident"

replaced the phrase "bona fide resident." See ch. 81-219, § 12, Laws of Fla. That

same year, subsection (1)(b) was added and read as follows:

              In addition, upon determination by the property appraiser
              that for any year or years within the prior 10 years a person
              who was not a permanent resident of this state was granted
              a homestead exemption from ad valorem taxes, that
              person's property which is situated in Florida shall be subject
              to the taxes exempted thereby, plus 15 percent interest per
              annum.

Id. (emphasis added). Thus, when first added, section 196.161(1)(b) was clearly

intended by its plain language to apply to someone who was not a permanent resident

of this state. Importantly, however, the statute was amended in 1986 and the phrase

"not a permanent resident of this state" was replaced with the phrase "not entitled to a

homestead exemption." See ch. 86-300, § 10, Laws of Fla. This amendment further

evinces the intent on the part of the legislature that this subsection apply to anyone who

is "not entitled to a homestead exemption"—for whatever reason—and not just persons




                                           -9-
who are not entitled to a homestead exemption because they are not permanent

residents of Florida. See Larimore v. State, 2 So. 3d 101, 114-15 (Fla. 2008)

(concluding that "[s]ince the [l]egislature added a section [in 1999] providing for special

procedures where immediate release is anticipated, and amended section 394.915[,

Florida Statutes,] to state that the person 'remain in custody' rather than be 'taken into

custody,' there is no longer any statutory basis on which to hold that there is no 'in

custody' requirement in the Jimmy Ryce Act" despite the fact that "the title of section

394.915 remained the same, and includes the reference to 'respondent taken into

custody' "); see also State v. Phillips, 119 So. 3d 1233, 1241 n.10 (Fla. 2013)

(discussing the statutes at issue in Larimore and noting that "[t]he failure to amend the

title of section 394.915 to conform with the [1999 amendment to the] text of that section

appears to simply be an oversight on the part of the [l]egislature").

              In sum, the plain language of section 196.161(1)(b) as well as the

principles of statutory construction and the legislative history of the statute demonstrate

that the legislature did not intend to limit the application of section 196.161(1)(b) to only

those persons who are not permanent residents of Florida.

              We note that very few cases expressly address section 196.161(1)(b).

However, we find Mitchell v. Higgs, 61 So. 3d 1152 (Fla. 3d DCA 2011), to be

instructive. See Bautista, 863 So. 2d at 1185-86 (explaining that in addition to the

language, title, and history of the statute, "the state of law already in existence on the

statute" must be considered when discerning legislative intent (quoting State v.

Anderson, 764 So. 2d 848, 849 (Fla. 3d DCA 2000))). Mr. Mitchell was granted a

homestead tax exemption on his Key West home in 1996. 61 So. 3d at 1153. In 1999,




                                            - 10 -
he bought a home on Sugarloaf Key and then six years later changed his Florida

driver's license and voter's registration from the Key West address to the Sugarloaf Key

address. Id. However, on the voter registration change of address card Mr. Mitchell

listed his Key West home as the "address of homestead exempted property." Id. at

1154. Then in 2007, Mr. Mitchell changed his driver's license and voter registration to

reflect his Key West address. Id. A short time later and upon determining that the Key

West home was vacant, the Monroe County Property Appraiser notified Mr. Mitchell that

the homestead exemption on the Key West home had been revoked. Id. A subsequent

notice advised Mr. Mitchell that he was not entitled to the homestead exemption on his

Key West home for the eight-year period spanning from 1999 through 2006, during

which time he owned the home on Sugarloaf Key. Id. Mr. Mitchell filed a lawsuit

seeking a declaratory judgment that he was entitled to the homestead exemption from

1999 through 2007 and seeking "removal of the tax lien filed against him by the

appraiser under section 196.161, Florida Statutes (2006), for the unpaid property tax,

penalties, and interest (totaling approximately $28,000) over the eight years, 1999

through 2006." Id. The circuit court granted final summary judgment in favor of Mr.

Mitchell as to the years 1999 through 2006 and revoked the recorded tax lien. Id. As

for the 2007 tax year, the circuit court concluded following a bench trial that the property

appraiser had proven that Mr. Mitchell was not entitled to the homestead exemption on

the Key West home. Id.

              On appeal, the Third District agreed with the circuit court that because Mr.

Mitchell's permanent residence as of January 1, 2007, was on Sugarloaf Key he was

not entitled to a homestead exemption on the Key West home that year. Mitchell, 61




                                           - 11 -
So. 3d at 1154. Turning then to Mr. Mitchell's entitlement to a homestead exemption

from 1999 through 2006, the Third District stated:

              Retroactive revocation of the homestead exemption (for up
              to ten prior years) is the subject of an express legislative
              enactment, section 196.161 . . . .

                      The legislature has imposed a series of requirements
              for eligibility for the homestead tax exemption and a
              mechanism[, section 196.161,] for recovering the tax savings
              (plus interest and a penalty) realized by a property owner not
              actually entitled to claim the exemption.

Id. at 1155. The Third District reiterated that "statutes involving tax exemptions are

strictly construed against the taxpayer," before concluding that section 196.161 is

constitutional and enforceable as applied to Mr. Mitchell. Id. (quoting Haddock v

Carmody, 1 So. 3d 1133, 1137 (Fla. 1st DCA 2009)). It was undisputed that Mr.

Mitchell was a permanent resident of Florida; the only issue in dispute was which

Florida home served as his permanent residence. And despite being a permanent

resident of Florida, the Third District determined that Mr. Mitchell was subject to the

"mechanism for recovering the tax savings (plus interest and a penalty) realized by a

property owner not actually entitled to claim the exemption" found in section 196.161.

See id. The Third District sympathized with Mr. Mitchell, expressing agreement with the

circuit court's observation that section 196.161 seems unfair because it is not

reciprocal—Mr. Mitchell is unable to receive the benefit of the homestead exemption on

the Sugarloaf Key property dating back to 1999. Id. at 1155-56. But the Third District

also acknowledged that "[n]owhere is it written, however, that the legislature must enact

reciprocal rules as they relate to exemptions. The remedy for the lack of reciprocity lies




                                           - 12 -
with the legislature, not the courts." Id. at 1156. The Third District court then reversed

the final summary judgment that had been entered in favor of Mr. Mitchell. Id.

              While the facts of Mitchell do not mirror those in the case before us,

Mitchell nonetheless establishes that even permanent residents of Florida may be

subject to the sanctions set forth in section 196.161(1)(b) if they have claimed the

benefit of the homestead exemption in this state but were not entitled to do so.

Moreover, the legislature has not expressed its intent to punish permanent residents of

this state who are not entitled to a homestead exemption for one reason or another any

less severely than those who are not permanent residents of this state but somehow

managed to receive a homestead exemption on property in this state. Cf. § 196.075(9);

see generally Miles v. Parrish, 199 So. 3d 1046 (Fla. 4th DCA 2016); Brklacic v. Parrish,

149 So. 3d 85 (Fla. 4th DCA 2014).

              To the extent that the Fittses argue that the sanction to be imposed upon

the property of Florida permanent residents who are improperly receiving a homestead

exemption on property in this state while also receiving a tax exemption in another state

based on permanent residency is merely the loss of the exemption pursuant to section

196.031(5), we cannot agree. That statute contains no reference to a sanction. Section

196.031(5) merely provides that persons receiving a tax exemption in another state

based on permanent residency are not entitled to a homestead exemption in Florida as

provided by section 196.031. While the "statute clearly prohibits an individual from

receiving two residency-based tax credits," Wells v. Haldeos, 48 So. 3d 85, 86 (Fla. 2d

DCA 2010), it in no way dictates the remedy or sanction that results when a person is




                                           - 13 -
found to be in violation of it.4 And simply because section 196.031(5) does not

reference section 196.161(1)(b) does not mean, as the Fittses contend, that the

sanctions set forth in section 196.161(1)(b) were not intended to apply to the property of

persons in violation of section 196.031(5). Based on a plain language analysis, relevant

case law, and to the extent necessary, canons of statutory construction and legislative

history, we believe the circuit court correctly determined that section 196.161(1)(b) is

applicable to the Fittses' property, though harsh as it may be. See Bystrom v. Diaz, 514

So. 2d 1072, 1074 (Fla. 1987) ("Although [the tax statutes] appear to be somewhat

harsh, their meaning is clear."); see also Reinish v. Clark, 765 So. 2d 197, 209 (Fla. 1st

DCA 2000) ("[I]nequalities that result not from hostile discrimination, but occasionally

and incidentally in the application of a [tax] system that is not arbitrary in its

classification, are not sufficient to defeat the law." (alterations in original) (quoting

Maxwell v. Bugbee, 250 U.S. 525, 543 (1919))).

              We, like the circuit court, are sympathetic to the Fittses. There is a tax lien

on their Sarasota County home for back taxes, penalties, and interest due to an error on

the part of a third party in another state that apparently went undetected by the Fittses

until they received the notice from the Property Appraiser. The tax credit they received

in Ohio was negligible compared to the sanctions they now face. But the remedy for

this shortcoming "lies with the legislature, not the courts." Mitchell, 61 So. 3d at 1156;

see also State v. C.M., 154 So. 3d 1177, 1180-81 (Fla. 4th DCA 2015) ("Until that is

effectuated by the legislature, we are bound to the letter of the law and 'must apply a




              4Theparties have not cited and we have not found any other statutory
provisions which might provide the appropriate sanction or remedy in this case.

                                             - 14 -
statute as [we] find it, leaving to the legislature the correction of assorted

inconsistencies and inequalities in its operation.' " (alteration in original) (quoting Guilder

v. State, 899 So. 2d 412, 419 (Fla. 4th DCA 2005))). And thus we encourage the

legislature to amend the statutes if it does not intend the lien and penalties of section

196.161(1)(b) to apply in cases like the Fittses'.5

              "Because we are bound by the law[s] as [they were] passed by the

legislature and not allowed to add language to or fill gaps in the statute[s]," C.M., 154

So. 3d at 1181, we are compelled to affirm.




              5We note that the Florida Senate and the Florida House of
Representatives proposed related bills during the 2019 Regular Session that may have
addressed the situation before us. Senate Bill 856 and House Bill 1151 proposed
amendments to section 196.031(5), including renumbering the statute to include
subsections (a) and (b), with subsection (a) providing as follows:

              (5)(a) A person or family unit who is receiving or claiming the
              benefit of an ad valorem tax exemption or a tax credit in
              another state where permanent residency is required as a
              basis for the granting of that ad valorem tax exemption or tax
              credit is not entitled to the homestead exemption provided by
              this section, unless the person or family unit receiving the ad
              valorem tax exemption or tax credit in another state
              demonstrates to the satisfaction of the property appraiser
              that the person or family unit did not apply for the exemption
              or credit and that the person or family unit has relinquished
              the exemption or credit in the other state.

Fla. CS for SB 856, § 1 (2019) (proposed amendment to FLA. STAT. § 196.031(5)); Fla.
CS for HB 1151, § 1 (2019) (proposed amendment to FLA. STAT. § 196.031(5)). Here,
it is undisputed that the Fittses did not apply for the exemption in Ohio and that they
have relinquished the exemption in that state. Thus, it is quite possible that they could
have demonstrated to the satisfaction of the Property Appraiser that they did not apply
for the exemption in Ohio and that they relinquished the exemption in Ohio such that
they would not be "person[s] who [were] not entitled to a homestead exemption [but]
w[ere] granted a homestead exemption" subject to the penalties set forth in section
196.161(1)(b). Unfortunately, both bills were indefinitely postponed and withdrawn from
consideration.

                                            - 15 -
            Affirmed.



VILLANTI and MORRIS, JJ., Concur.




                                    - 16 -